          Case 4:12-cr-00089-BMM Document 53 Filed 07/08/20 Page 1 of 2



                  THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                            CR-12-89-GF-BMM

                         Plaintiff,
     vs.                                                    ORDER

 PAUL ANTHONY RIBLE,

                         Defendant.

      Defendant Paul Anthony Rible has moved for early termination of his

current term of supervised release. (Doc. 48.) The Government does not oppose

early termination of Rible’s supervised release. The Court conducted a hearing on

the motion on July 8, 2020. For the reasons below, the Court will grant Rible’s

motion.

      Rible pleaded guilty to accessing with intent to view child pornography, in

violation of 18 U.S.C. § 2252A(a)(5)(B), and true to Forfeiture in accordance with

18 U.S.C. § 2253(a). (Docs. 3 & 10.) The Court sentenced Rible to 30 months

imprisonment followed by ten years of supervised release. (Docs. 25, 27, 34, 41.)

Rible’s supervised release commenced on February 13, 2015. Rible has completed

over five years of his supervised release. Supervision is scheduled to expire on

February 12, 2025.

      Federal law authorizes a defendant to move for termination of his supervised

release after successfully completing one year if the Court is satisfied that such

                                          1
        Case 4:12-cr-00089-BMM Document 53 Filed 07/08/20 Page 2 of 2



action remains “warranted by the conduct of the defendant and the interests of

justice.” 18 U.S.C. § 3564(c). The Court must consider the factors in 18 U.S.C.

§ 3553(a) when evaluating whether to terminate a term of supervised release.

      The record reflects that Rible has complied with his supervision conditions.

Rible has demonstrated he is able to conform his conduct to the law. Rible has

changed his lifestyle to address the Court’s obligations. Rible does not pose a

threat to the community. The factors in 18 U.S.C. § 3553 support an early

termination of supervised release.

       Accordingly, IT IS ORDERED:

      1.     Defendant’s Motion for Early Termination of Supervised Release

(Doc. 48) is GRANTED.

      DATED this 8th day of July, 2020.




                                          2
